Exhibit China Organic Agriculture Announces Year-End 2009 Financial Results Company Reports $144 Million Revenue, $11 Million Net Income EPS is $0.15 for 2009 May 13, 2010, Calistoga, California& Dalian, China(BUSINESS WIRE)China Organic Agriculture, Inc. (OTCBB:CNOA-News), a company headquartered in Liaoning Province in China engaged in the trading and distribution of agricultural products,announced today its financial results for the year ended December 31, 2009. 2009 Financial Highlights · Revenue of $143.9 million represents a 27.7% increase from $112.7 million in 2008. · The Company’s Dalian Huiming subsidiary, acquired in October 2008, contributed significantly to the Company’s revenue and operating results. · Gross profit was $37.1 million, compared to $25.4 million in 2008. Revenue for 2009 was $143.9 million, representing a 27.7% increase over the $112.7 million of revenue recorded in 2008. This increase reflects the Company’s shift in focus, accomplished through the purchase of 60% of Dalian Huiming, to trading “green and healthy” grains in China. The rice included in these categories is priced two to three times higher than regular grains, which explains the increase in revenues at a greater rate than our increase in volume. Gross profit for 2009 was $37.1 million, an increase of 46.1% compared to $25.4 million in 2008, reflecting both the increase in sales and higher prices. Gross profit margin increased to 25.8% in 2009 compared to 22.5% in 2008. The Company recorded a bad debt provision of $1.9 million in 2009 due to the Company’s conclusion that recovery of a portion of the outstanding receivables from some customers may be difficult. In addition, the Company recorded an impairment of $1.5 million pertaining to the Bellisimo Vineyard in 2009, reflective of the reduced real estate valuations in Sonoma County, California. As the Company owns 60% of its Dalian Huiming subsidiary, 40% of total net income from Dalian Huiming was recorded as income attributed to noncontrolling interest.
